669 S.E.2d 743 (2008)
William Lawson BROWN, III
v.
Mark P. ELLIS.
No. 389PA07.
Supreme Court of North Carolina.
December 11, 2008.
K. Edward Greene, Tobias S. Hampson, Raleigh, Lee M. Cecil, High Point, for Brown.
T. Keith Black, William F. Patterson, Jr., Greensboro, for Ellis.
Prior report: 184 N.C.App. 547, 646 S.E.2d 408.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Plaintiff on the 7th day of August 2007 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Defendant, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 11th day of December 2008."
Upon consideration of the conditional petition filed on the 7th day of August 2007 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and Is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 11th day of December 2008."
Upon consideration of the petition filed by Plaintiff on the 7th day of August 2007 in this matter for a writ of certiorari to review the orders of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th day of December 2008."
Plaintiff shall forthwith submit an appeal bond to this Court, as provided by Appellate Rule 17(b). The bond may be in cash or by a written undertaking with good and sufficient surety in the sum of $250.00.
Accordingly, the new brief of the Plaintiff shall be filed with this Court not more than 30 days from the date of certification of this order.